Title: To George Washington from Brigadier General Anthony Wayne, 14 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Montgomery [N.Y.] 14th July 1779
        
        I am this moment honored with your’s of this day & note the Contents—I shall effect the Interview you wish in the least Suspicious manner possible.
        every thing will be in readiness at the time you mention—I shall do myself the Honor to enclose you the plan & Disposition tomorrow. Interim I am Your Excellencies Most Obt Huml. Sert
        
          Anty Wayne
        
      